[Cite as State v. Jones, 2011-Ohio-1202.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. Julie A. Edwards, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case Nos. 10CA75, 10CA76,
CHRISTOPHER MONTEZ JONES                                     and 10CA77

        Defendant-Appellant
                                                   OPINION




CHARACTER OF PROCEEDING:                       Richland County Court of Common Pleas,
                                               Case Nos. 04CR207, 04CR267, and
                                               04CR881


JUDGMENT:                                      10CA75 - Reversed and Remanded
                                               10CA76 - Reversed and Remanded
                                               10CA77 - Reversed and Remanded

DATE OF JUDGMENT ENTRY:                         March 11, 2011


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


JAMES J. MAYER, JR.                            CHRISTOPHER MONTEZ JONES,PRO SE
PROSECUTING ATTORNEY                           c/o Richland Correctional Institution
RICHLAND COUNTY, OHIO                          Inmate No. 554-805
                                               P.O. Box 8107
By: KIRSTEN L. PSCHOLKA-GARTNER                Mansfield, Ohio 44901-8107
Assistant Richland County Prosecutor
38 South Park Street
Mansfield, Ohio 44902
Richland County, Case No. 10CA75, 10CA76, and 10CA77                                     2

Hoffman, P.J.


         {¶1}   Defendant-appellant Christopher Montez Jones appeals his conviction and

sentence entered by the Richland County Court of Common Pleas in three separate

case numbers: 2004CR0207, 2004CR0267, and 2004CR0881. Plaintiff-appellee is the

State of Ohio.

                                   STATEMENT OF THE CASE1

         {¶2}   Appellant was convicted in three separate case numbers in the Richland

County Court of Common Pleas after entering pleas of guilty to the charges therein. In

Case No. 2004CR0207, Appellant entered a plea of guilty to one count of forgery, a fifth

degree felony, in violation of R.C. Section 2913.31(A)(3). In Case No. 2004CR0267,

Appellant entered a plea of guilty to one count of grand theft of a motor vehicle, a fourth

degree felony, in violation of R.C. 2913.02(A)(1); one count of forgery, a fourth degree

felony, in violation of R.C. 2913.31(A)(2); and one count of identity fraud, a third degree

felony, in violation of R.C. 2913.49(B)(2). In Case No. 2004CR0881, Appellant entered

a plea of guilty to one count of theft by deception, a fifth degree felony, in violation of

R.C. 2913.02(A)(3).

         {¶3}   Upon journalization of Appellant’s sentences in the above cases, the trial

court failed to properly memorialize the manner of conviction, that being Appellant’s

entering a plea of guilty to the charges.

         {¶4}   On May 21, 2010, Appellant moved the trial court to revise/correct his

sentencing entries to comply with Criminal Rule 32(C) and State v. Baker, (2008), 119

Ohio St.3d 197, 2008-Ohio-3330 to include the manner of conviction.

1
    A rendition of the facts is unnecessary for our resolution of these appeals.
Richland County, Case No. 10CA75, 10CA76, and 10CA77                                    3


       {¶5}   On June 2, 2010, the trial court granted Appellant’s motion and issued

amended sentencing entries to comply with Criminal Rule 32(C) and the Supreme

Court’s holding in Baker.

       {¶6}   On June 17, 2010, Appellant filed a notice of appeal from the June 2, 2010

resentencing entries, assigning as error:

       {¶7}   “I. THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

DID NOT INFORM MR. JONES AT ALL OF POST-RELEASE CONTROL DURING THE

PLEA HEARING PRIOR TO ACCEPTING HIS PLEAS, THEREBY FAILING TO

SUBSTANTIALLY COMPLY WITH THE MAXIMUM PENALTY-COMPONENT OF

CRIM.R. 11(C)(2)(A).

       {¶8}   “II. MR. JONES WAS DENIED THE EFFECTIVE ASSISTANCE OF

COUNSEL       IN   VIOLATION     OF    THE     SIXTH    AMENDMENT         TO   THE   U.S.

CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION.”

                                                 I.

       {¶9}   As set forth in the Statement of the Case, above, the trial court granted

Appellant’s motion to revise/correct the sentencing entries finding the trial court’s

previous sentencing entries did not comply with Criminal Rule 32(C) and the Ohio

Supreme Court’s decision in State v. Baker (2008), 119 Ohio St.3d 197, 2008-Ohio-

3330. The Court in Baker held in the syllabus,

       {¶10} “A judgment of conviction is a final appealable order under R.C. 2505.02

when it sets forth (1) the guilty plea, the jury verdict, or the finding of the court upon

which the conviction is based; (2) the sentence; (3) the signature of the judge; and (4)

entry on the journal by the clerk of court. (Crim.R.32(C), explained.)”
Richland County, Case No. 10CA75, 10CA76, and 10CA77                                      4


        {¶11} Accordingly, Appellant’s sentencing entries were not final and appealable

until June 2, 2010 when the trial court corrected the entries to comply with Criminal Rule

32. Therefore, Appellant’s direct appeal is timely and properly before this Court.

        {¶12} In his first assignment of error, Appellant maintains the trial court erred in

failing to inform him of a term of post-release control during the plea hearing prior to

accepting his plea; thereby, failing to comply with Criminal Rule 11 (C)(2).

        {¶13} In State v. Sarkozy, (2008), 117 Ohio St.3d 86, the Ohio Supreme Court

held,

        {¶14} “Accordingly, we hold that if a trial court fails during a plea colloquy to

advise a defendant that the sentence will include a mandatory term of postrelease

control, the defendant may dispute the knowing, intelligent, and voluntary nature of the

plea either by filing a motion to withdraw the plea or upon direct appeal. Further, we

hold that if the trial court fails during the plea colloquy to advise a defendant that the

sentence will include a mandatory term of postrelease control, the court fails to comply

with Crim.R. 11 and the reviewing court must vacate the plea and remand the cause.”

        {¶15} In State v. Holmes, Licking App. No. 09 CA 70, 2010-Ohio-428, this Court

held:

        {¶16} “Appellant herein maintains that the trial court's notification, following

appellant's plea, that he would be placed on three years of PRC was insufficient in light

of State v. Sarkozy, 117 Ohio St.3d 86, 881 N.E.2d 1224, 2008-Ohio-509. In Sarkozy,

the Ohio Supreme Court held: ‘If the trial court fails during the plea colloquy to advise a

defendant that the sentence will include a mandatory term of postrelease control, the
Richland County, Case No. 10CA75, 10CA76, and 10CA77                                      5


court fails to comply with Crim.R. 11 and the reviewing court must vacate the plea and

remand the cause.’ Id. at paragraph two of the syllabus.

       {¶17} “Crim.R. 11(C)(2) details the trial court's duty in a felony plea hearing to

address the defendant personally and to convey certain information to such defendant,

and makes clear that the trial court shall not accept a plea of guilty or no contest without

performing these duties. As such, the PRC notification must be made prior to the court's

acceptance of the plea. See Sarkozy at ¶ 11, ¶ 25, 881 N.E.2d 1224. Moreover, ‘[e]ven

if post-release control is discretionary, a defendant must be informed of the possibility of

post-release control before a court may accept his plea.’ State v. Souris, Summit

App.No. 24550, 2009-Ohio-3562, ¶ 7.

       {¶18} “***

       {¶19} “Because this case represents a complete absence of PRC colloquy prior

to the court's acceptance of the plea, [footnote omitted] we find a lack of substantial

compliance with Crim.R. 11(C) and a demonstration of prejudicial error under Sarkozy

and its progeny.”

       {¶20} In the case sub judice, the trial court was required to inform Appellant of

the possibility of any mandatory or discretionary terms of post-release control as part of

the maximum penalty involved in order to satisfy Criminal Rule 11(C)(2)(a). Therefore,

in order for Appellant to knowingly, intelligently and voluntarily enter a plea, the trial

court was required to inform Appellant a post-release control sanction was a possibility

for the offenses to which he was pleading before the trial court accepted his plea. State

v. Douglas 2006-Ohio-536.
Richland County, Case No. 10CA75, 10CA76, and 10CA77                                   6


       {¶21} The trial court did not inform Appellant of the possibility of post-release

control prior to accepting his plea; therefore, Appellant’s plea was not made knowingly,

intelligently and voluntarily.

       {¶22} Appellant’s assigned error is sustained.         Appellant’s convictions and

sentences are reversed and the cases are remanded to the trial court for further

proceedings in accordance with the law and this opinion.

                                              II.

       {¶23} In the second assignment of error, Appellant asserts he was denied the

effective assistance of counsel as his trial counsel failed to ensure he was aware of and

understood the maximum penalty also included post-release control prior to his entering

his pleas.

       {¶24} Based upon our analysis and disposition of Appellant’s first assignment of

error, we find Appellant’s second assignment of error moot.

By: Hoffman, P.J.

Edwards, J. and

Delaney, J. concur

                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Julie A. Edwards___________________
                                            HON. JULIE A. EDWARDS


                                            s/ Patricia A. Delaney _________________
                                            HON. PATRICIA A. DELANEY
Richland County, Case No. 10CA75, 10CA76, and 10CA77                                   7


            IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                               :
                                            :
       Plaintiff-Appellee                   :
                                            :
-vs-                                        :         JUDGMENT ENTRY
                                            :
CHRISTOPHER MONTEZ JONES                    :
                                            :
       Defendant-Appellant                  :         Case Nos. 10CA75



       For the reason stated in our accompanying Opinion, the judgment of the

Richland County Court of Common Pleas is reversed, and the matter remanded to the

trial court for further proceedings in accordance with the law and this opinion. Costs to

Appellee.




                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Julie A. Edwards___________________
                                            HON. JULIE A. EDWARDS


                                            s/ Patricia A. Delaney _________________
                                            HON. PATRICIA A. DELANEY
            IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :
                                             :
       Plaintiff-Appellee                    :
                                             :
-vs-                                         :         JUDGMENT ENTRY
                                             :
CHRISTOPHER MONTEZ JONES                     :
                                             :
       Defendant-Appellant                   :         Case Nos. 10CA76




       For the reason stated in our accompanying Opinion, the judgment of the

Richland County Court of Common Pleas is reversed, and the matter remanded to the

trial court for further proceedings in accordance with the law and this opinion. Costs to

Appellee.




                                             s/ William B. Hoffman _________________
                                             HON. WILLIAM B. HOFFMAN


                                             s/ Julie A. Edwards___________________
                                             HON. JULIE A. EDWARDS


                                             s/ Patricia A. Delaney _________________
                                             HON. PATRICIA A. DELANEY
            IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :
                                             :
       Plaintiff-Appellee                    :
                                             :
-vs-                                         :         JUDGMENT ENTRY
                                             :
CHRISTOPHER MONTEZ JONES                     :
                                             :
       Defendant-Appellant                   :         Case Nos. 10CA77



       For the reason stated in our accompanying Opinion, the judgment of the

Richland County Court of Common Pleas is reversed, and the matter remanded to the

trial court for further proceedings in accordance with the law and this opinion. Costs to

Appellee.


                                             s/ William B. Hoffman _________________
                                             HON. WILLIAM B. HOFFMAN


                                             s/ Julie A. Edwards___________________
                                             HON. JULIE A. EDWARDS


                                             s/ Patricia A. Delaney _________________
                                             HON. PATRICIA A. DELANEY